Title: From James Madison to Edmund Pendleton, 16 October 1781
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Ocr. 16th. 1781.
When you get a sight of the Resolution of the Gen: Ass: referred to in your favor of the 8th. you will readily judge from the tenor of it what steps would be taken by the Delegates. It necessarily submitted the fate of the object in question to the discretion and prospects of the Gentleman whom reports it seems have arraigned to you, but who I am bound in justice to testify has entirely supported the character which he formerly held with you. I am somewhat surprized that you never had before known of the Resolution just mentioned, especially as, what is indeed much more surprizing it was both debated & passed with open doors & a full gallery. This circumstance alone must have defeated any reservations attached to it.
The N. York papers and the intelligence from thence make it evident that they have no hope of relieving Cornwallis, unless it can be effected by some desperate naval experiment and that such an one will be made. Their force will probably amount to 26 Sail of the line, and if we are not misinformed as to the late arrival of three Ships of the line to 29 Sail. The superiority still remaining on the part of our Allies and the repeated proofs given of their skill & bravery on the water forbid any apprehension of danger. At the same time we can not help calculating that every addition to the British force proportionally diminishes the certainty of success. A fleet of provisions amounting to about 40 Sail convoyed by a 44 & 2 frigates have arrived at N. Y. within the week past.
Having sent all the papers containing the proceedings on the case of Mr. N. agst. V. as they came out, I shall to complete your view of it add the last effort in his favor published in the inclosed No. of the Freemans Journal. I am told however that the publisher ought to have subjoined that the privy Council interposed & directed restitution of the King of Spain’s effects.
I am Dr Sir Yrs Affecly.
J. Madison Junr.
